 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrozen Rite Foods,Inc.andBakery and ConfectioneryWorkers of America,Local 111, AFL-CIO. Case16-CA-4505February 1, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYUpon a charge filed on September 24, 1971, by Bak-ery and Confectionery Workers of America, Local 111,AFL-CIO, herein called the Union, and duly served onFrozen Rite Foods, Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 16, issueda complaint on October 29, 1971, against Respondent,alleging that Respondent had engaged in and was en-gaging inunfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, and no-tice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on July 12, 1971, follow-ing a Board election in Case 16-RC-5474, the Unionwas duly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate;' and that, commencing on or aboutAugust 10, 1971, and at all times thereafter, Respond-ent has refused, and continues to date to refuse, tobargaincollectivelywith the Union as the exclusivebargaining representative, although the Union has re-quested and is requesting it to do so. On November 4,1971, Respondent filed its answer to the complaint ad-mitting inpart, and denying in part, the allegations inthe complaint.On November 15, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 18,1971, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.'Official notice is taken ofthe recordin the representation proceeding,Case 16-RC-5474,as the term "record" is defined in Secs 102.68 and102 69(f) of theBoard's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems,Inc.,166NLRB 938, enfd. 338 F 2d 683 (C A 4,1968),Golden Age BeverageCo.,167 NLRB 151,Intertype Co. v Penello,269 F Supp. 573 (D.C Va, 1967),Follett Corp,164 NLRB 378, enfd. 397F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRA195 NLRB No. 51Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTCounsel for the General Counsel contends that allissues in dispute herein were decided by the Board inthe representation case, 16-RC-5474, and that he istherefore entitled to summary judgment as a matter oflaw.The basic position of the Respondent in its responseto the Notice To Show Cause is that the Union is notthe lawful representative of the unit employees in thatthe employees were coerced, restrained, and interferedwith in their designation and selection of the bargainingrepresentative by the conduct of one of the Respond-ent's supervisors. In the representation proceeding, theRespondent urged, in its Objection 1 to the conduct ofthe election, that the union campaign was initiated,prosecuted, and dominated by one of its supervisors,without its knowledge or concurrence. In its Objection2 Respondent contended that the Union made substan-tialmisrepresentations to employees about the Re-spondent's business in order to induce the employees tosupport and vote for the Union. In his SupplementalDecision and Notice of Hearing of September 16, 1970,the Acting Regional Director considered and overruledthe Respondent's Objection 2, finding that the remarksmade by the Union were vague and inconclusive andraised no substantial or material issues which wouldwarrant setting aside the election. The Acting RegionalDirector further ordered a hearing on the conflictingfactual issues raised by Respondent's Objection 1.Following the hearing, the Trial Examiner, on Feb-ruary 18, 1971, in his Decision and Recommendationon Objection to Election, found that the Respondenthad knowledge of its supervisor's prounion activitiesafter the withdrawal of the first petition and the filingof the instant petition and that it failed to take any stepsto neutralize such activities, and, therefore, was barredfrom using such activities as a ground for setting asidethe election. In his Second Supplemental Decision andCertification of Representative, the Regional Directorconsidered the Respondent's exceptions to the TrialExaminer's Decision and found that the Respondent'sexceptions raised no substantial and material issueswith respect to the conduct of the election. Accord-ingly, he certified the Union.The Respondent renewed its contentions in its Re-quest for Review to the Board. After full consideration,the Board, on August 2, 1971, denied the request asraising no substantial issues warranting review.''The Respondent's alternative request for oral argument or a hearing topermit it to "re-litigate"issues raised in defense of its refusal to bargain isdenied, as in our opinion the record in this case, including the representation(Cont) FROZEN RITE FOODS, INC.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, a corporation duly organized under andexistingby virtue of the laws of the State of Delaware,maintainsan office and place of business in Dallas,Texas, at 1601 South Good-Latimer Expressway, andis, and has beenat all timesmaterial herein, engaged inthemanufacture and distribution of frozen bakeryproducts and related products. In the course and con-duct of its business operations during the past 12months, a representative period, Respondent receivedgoods valued in excess of $50,000 directly from pointsoutside the State of Texas.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHELABOR ORGANIZATION INVOLVEDBakery and Confectionery Workers of America, Lo-cal 111, AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.proceeding,the exceptions,and briefs,adequately presents the issues andpositionsof theparties.'SeePittsburgh Plate GlassCo. v N.L.R B.,313 U S 146, 162 (1941);Rules and Regulationsof theBoard, Secs. 102 67(f) and 102 69(c)IIITHEUNFAIR LABOR PRACTICESA. TheRespresentationProceeding1.The unit295The following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section9(b) of the Act:All production and maintenance employees in-cluding sanitation employees,shipping employeesand plant clericals at the Respondent'sDallas,Texas bakery,and excluding office clerical em-ployees, guards and supervisors as defined in theAct.2.The certificationOn July 10, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 16, designated the Union as their represent-ative for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton July 12, 1971, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain andRespondent's RefusalCommencing on or about August 4, 1971, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutAugust 10, 1971, and continuing at all times thereafterto date, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceAugust 10, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engagingin unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gaincollectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ningon the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Frozen Rite Foods, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.Bakery and Confectionery Workers of America,Local 111, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All production and maintenance employees in-cluding sanitation employees,shipping employees andplant clericals at the Respondent's Dallas, Texas, bak-ery, and excluding office clerical employees, guards andsupervisors as defined in the Act constitute a unit ap-propriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act.4. SinceJuly 12, 1971, the above-named labor orga-nization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collectivebargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about August 10, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit,Respondent has engaged inand is engaging in unfair labor practices within themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with,restrained,and coerced,and is in-terfering with,restraining,and coercing,employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and therebyhas engaged in and is engag-ing in unfair labor practices within the meaning ofSection8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders that Respondent,Frozen RiteFoods, Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Bakery and Confectionery Work-ers of America,Local111, AFL-CIO, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All production and maintenance employees in-cluding sanitation employees,shipping employeesand plant clericals at the Respondent'sDallas,Texas bakery, and excluding office clerical em-ployees, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages,hours, and other terms andconditions of employment,and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Post at its Dallas, Texas,bakery copies of theattached notice marked"Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent'srepresentative,shall be posted by Respondent immedi-ately upon receipt thereof,and be maintainedby it for60 consecutive days thereafter,in conspicuous places,including all places where notices to employees areIn the event this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNationalLaborRelations Board"shall be changed to read"Posted Pursuantto a Judgment of the United StatesCourt ofAppeals Enforcing an Orderof the National Labor Relations Board." FROZEN RITE FOODS, INCcustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Bakeryand ConfectioneryWorkers of America, Local111, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-297scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:Allproduction andmaintenance em-ployees including sanitation employees, ship-ping employees and plant clericals at the Re-spondent'sDallas,Texasbakery,andexcluding office clerical employees, guardsand supervisors as defined in the Act.FROZEN RITE FOODS,INC(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Office Building, 819 Taylor Street, FortWorth, Texas 76102, Telephone 817-334-2921.